      Case 3:20-cv-00173-KAD Document 23 Filed 04/08/20 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT



           STANDING ORDER RE: INITIAL DISCOVERY DISCLOSURES

     This Order shall be entered in any case in which a self-

represented inmate in the custody of the Connecticut Department

of Correction (“DOC”) files suit against one or more employees

of the State of Connecticut relating to events occurring during

plaintiff’s incarceration. The Order shall be entered upon the

filing of an Initial Review Order ordering service of the

Complaint.



                                 ORDER

     The Complaint has been reviewed by the Court, and an

Initial Review Order has been filed, allowing the Complaint to

proceed to service of process on defendant(s).

     In order to assist in the efficient prosecution of this

matter, the Court hereby enters the following Order:

1.   MATERIALS TO BE PROVIDED BY PLAINTIFF

     Within 45 days from the appearance of any defendant, the

self-represented plaintiff shall provide the following materials

to counsel for the defendant(s):

       •    A list of any witnesses believed to have relevant

            information regarding the claims in the Complaint.


                                    1
      Case 3:20-cv-00173-KAD Document 23 Filed 04/08/20 Page 2 of 4



       •   A damages analysis, that is, a statement of any money

           damages claimed and the basis for such claims. The

           damages analysis must state the type of harm the

           plaintiff suffered, and the basis for any demand for

           financial compensation for the harm.

       •   A statement of any non-monetary relief sought by

           plaintiff.

       •   Copies of any grievances, complaints, notices, reports

           or correspondence in plaintiff’s possession that

           relate to the claims in the Complaint.

2.   MATERIALS TO BE PROVIDED BY DEFENDANT(S)

     Within 45 days from the appearance of a defendant, counsel

for that defendant shall provide the following materials to the

self-represented plaintiff:

       •   A list of any witnesses believed to have relevant

           information regarding the claims in the Complaint.

       •   Copies of any grievances, complaints, notices, reports

           filed by the plaintiff, or correspondence from the

           plaintiff, in the possession of any individual

           defendant or the DOC that relate to the claims in the

           Complaint.




                                    2
      Case 3:20-cv-00173-KAD Document 23 Filed 04/08/20 Page 3 of 4



       •   Copies of any incident reports, reports of

           investigation, disciplinary reports, or similar

           reports relating to the claims in the Complaint.

       •   If the Complaint includes a claim relating to medical

           treatment, physical injuries, medication, mental

           illness, or other medical issues (whether physical or

           psychological), a copy of the plaintiff’s DOC medical

           records for the relevant time period set forth in the

           Complaint and/or the Initial Review Order.

     If redactions are made to any materials disclosed, the

disclosure must be accompanied by a privilege log indicating the

basis for the redactions.

3.   PRESERVATION OF EVIDENCE

     Counsel for the defendants shall immediately confer with

any individual defendants and with staff at the correctional

facility or facilities at which the events underlying the claims

in the Complaint occurred and direct the defendants and staff to

preserve any video recordings, whether made by stationary,

surveillance, or handheld cameras, and any photographs, that may

have captured the events giving rise to the Complaint. Failure

to preserve relevant video recordings or photographs may result

in the imposition of sanctions. Such materials need not be

produced at this time, but must be preserved.



                                    3
      Case 3:20-cv-00173-KAD Document 23 Filed 04/08/20 Page 4 of 4



4.   OBJECTIONS

     If either party seeks to be relieved from any of the

requirements of this Order, a motion explaining the relief

sought and the basis for that relief must be filed by the

plaintiff within ten days of the docketing of this Order, and

must be filed by a defendant within ten days of the appearance

of that defendant’s counsel.

5.   AFFIRMATIVE DEFENSES

     If a defendant asserts any affirmative defenses related to

(a) failure to exhaust administrative remedies; (b)

jurisdiction; or (c) release of the claims at issue; counsel for

that defendant shall file a notice with the Court within 45 days

of the appearance of the defendant, describing the defenses.

     SO ORDERED.

          Dated at Bridgeport, Connecticut this 20th day of

November 2018.



                                        /s/ Stefan R. Underhill
                                        Stefan R. Underhill
                                        Chief U.S. District Judge




                                    4
